PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 11-3795
                                     _____________

                           UNITED STATES OF AMERICA
                                      v.

                             DUNG BUI a/k/a DANNY BUI

                                              Dung Bui, Appellant
                                    ______________

 APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                    DISTRICT OF PENNSYLVANIA
               (D.C. Crim. Action No. 5-08-cr-00427-002)
               District Judge: Honorable Legrome D. Davis
                             ______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 26, 2014
                                  ______________

                            ORDER AMENDING OPINION

It appears that the full text of footnote number 1 did not appear in the version of the
opinion filed earlier today. Accordingly, it is hereby ordered that an amended opinion is
hereby filed.

For the Court,


Marcia M. Waldron, Clerk
Date: October 20, 2014